IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

GEORGE WILLIAMS, IV,                    NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
      Petitioner,                       DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D14-3073

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed August 5, 2014.

Petition Seeking Belated Appeal -- Original Jurisdiction.

Richard A. Selinger, Jacksonville, for Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      The petition seeking a belated appeal of the judgment and sentence rendered on

May 7, 2014, in Duval County Circuit Court case number 2013-CF-001151, is granted.

Upon issuance of mandate, a copy of this opinion shall be furnished to the clerk of the

lower tribunal for treatment as a notice of appeal. The court notes that the lower

tribunal has appointed the Office of the Public Defender to represent petitioner in the

appeal authorized by this opinion.

VAN NORTWICK, CLARK, and SWANSON, JJ., CONCUR.